     Case 2:20-cv-00437-DAK Document 11 Filed 09/07/21 PageID.21 Page 1 of 5




         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH



    JOHN REDMOND,
                                                                       MEMORANDUM DECISION
                                    Petitioner,                          & ORDER TO AMEND
                                                                        DEFICIENT PETITION
                           v.
                                                                          Case No. 2:20-CV-437-DAK
    ROSIE RIVERA,
                                                                         District Judge Dale A. Kimball
                                   Respondent.


         Petitioner, inmate John Redmond, filed a pro se habeas-corpus petition, under 28

U.S.C.S. § 2241 (2021) (“The writ of habeas corpus shall not extend to a prisoner unless . . . he

is in custody in violation of the Constitution or laws or treaties of the United States . . . .”).

Reviewing the Petition, (ECF No. 5), the Court concludes that it must be amended to cure the

below deficiencies if Petitioner wishes to further pursue his claims.

                                       DEFICIENCIES IN PETITION

Petition:

(a)      impermissibly asserts civil-rights claims (e.g., conditions of confinement) which are
         appropriately brought in separate § 1983 complaint/case.1

(b)      does not request the core relief expected of habeas petition: release from custody.



1
  Indeed, it appears likely that Petitioner is trying to make an end run around the constraints he faces. Now that he
has filed in the federal-court system at least three prisoner civil-rights cases that fail to state a claim upon which
relief may be granted, see Redmond v. Ritchie, No. 1:17-CV-188-LJM-DML (S.D. Ind. Jan. 24, 2017), he knows
that he must pay the whole $350 court filing fee up front to initiate a prisoner civil complaint. See 28 U.S.C.S. §
1915(g) (2021). Thus, he has filed in this Court a spate of § 2241 petitions--at a cost of $5 per case, and not limited
by § 1915(g)--when the types of claims brought are really civil-rights claims.
  Case 2:20-cv-00437-DAK Document 11 Filed 09/07/21 PageID.22 Page 2 of 5




(c)    has claims possibly based on illegality of Petitioner's current confinement; however,
       petition apparently not submitted using legal help Petitioner entitled to by Petitioner’s
       institution under Constitution--e.g., by contract attorneys. See Lewis v. Casey, 518 U.S.
       343, 356 (1996) (requiring prisoners be given "'adequate law libraries or adequate
       assistance from persons trained in the law' . . . to ensure that inmates . . . have a
       reasonably adequate opportunity to file nonfrivolous legal claims challenging their
       convictions or conditions of confinement") (quoting Bounds v. Smith, 430 U.S. 817, 828
       (1977) (emphasis added)).

                              INSTRUCTIONS TO PETITIONER

       Under Rule 8 of the Federal Rules of Civil Procedure an initial pleading is required to

contain "(1) a short and plain statement of the grounds upon which the court's jurisdiction

depends, . . . (2) a short and plain statement of the claim showing that the pleader is entitled to

relief, and (3) a demand for judgment for the relief the pleader seeks." Fed. R. Civ. P. 8(a). The

requirements of Rule 8(a) are intended to guarantee "that [respondents] enjoy fair notice of what

the claims against them are and the grounds upon which they rest." TV Commc'ns Network, Inc.

v. ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991), aff’d, 964 F.2d 1022 (10th Cir. 1992).

       Pro se litigants are not excused from compliance with the minimal pleading requirements

of Rule 8. "This is so because a pro se [litigant] requires no special legal training to recount the

facts surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,

1009 (10th Cir. 1991). Moreover, "it is not the proper function of the Court to assume the role of

advocate for a pro se litigant." Id. at 1110. Thus, the Court cannot "supply additional facts, [or]

construct a legal theory for [petitioner] that assumes facts that have not been pleaded." Dunn v.

White, 880 F.2d 1188, 1197 (10th Cir. 1989).




                                                                                                       2
  Case 2:20-cv-00437-DAK Document 11 Filed 09/07/21 PageID.23 Page 3 of 5




        Petitioner should consider the following general points before refiling his petition:

(a) Revised petition must stand entirely on its own and not refer to, or incorporate by reference,

any portion of the original petition or any other documents previously filed by Petitioner. See

Murray v. Archambo, 132 F.3d 609, 612 (10th Cir. 1998) (amendment supersedes original)

(b) Petitioner must clearly state whom his custodian is and name that person (warden or ultimate

supervisor of imprisonment facility) as the respondent. Cf. R.2, Rs. Governing § 2254 Cases in

the U.S. Dist. Courts.

(c) Federal rule requires the petition to:

                        (1) specify all the grounds for relief available to the
                petitioner;
                        (2) state the facts supporting each ground;
                        (3) state the relief requested;
                        (4) be printed, typewritten, or legibly handwritten; and
                        (5) be signed under penalty of perjury by the petitioner or
                by a person authorized to sign it for the petitioner under 28 U.S.C.
                § 2242.

Cf. R.2(c), Rs. Governing § 2254 Cases in the U.S. Dist. Courts.

(d) Petitioner may generally not bring civil-rights claims as to conditions of confinement in a

habeas-corpus petition.

(e) Any claims about Petitioner's underlying conviction and/or sentencing should be brought

under 28 U.S.C.S. § 2254 (2020); any claims about the execution of Petitioner's imprisonment

should be brought under id. § 2241.

(f) Petitioner should get help to prepare initial pleadings from legal resources available where

Petitioner is held.




                                                                                                     3
  Case 2:20-cv-00437-DAK Document 11 Filed 09/07/21 PageID.24 Page 4 of 5




                                             ORDER

       IT IS HEREBY ORDERED that:

(1) Petitioner shall have thirty days to cure the above deficiencies. In response to this Order, the

Court will accept one document entitled, “Amended Petition.” The Amended Petition shall

include all issues, arguments, and citations in one document, with no reference to any other

document. The Amended Petition is the only document the Court will review to determine

whether to order Respondent to answer. Cf. R.4, Rs. Governing § 2254 Cases in the U.S. Dist.

Cts. (stating court--on its own--shall examine petition for petitioner’s entitlement to relief and

dismiss petition or order answer as warranted).

(2) The Clerk's Office shall mail Petitioner a copy of the Pro Se Litigant Guide with a proper

form petition and/or civil-rights complaint for him to complete, according to directions.

(3) If Petitioner fails to timely cure the above-noted deficiencies, as instructed here, this action

will be dismissed without further notice.

(4) Petitioner must tell the Court of any address change and timely comply with Court orders.

See D. Utah Civ. R. 83-1.3(e) ("In all cases, counsel and parties appearing pro se must notify the

clerk's office immediately of any change in address, email address, or telephone number.").

Failure to do so may result in this action’s dismissal for failure to prosecute. See Fed. R. Civ. P.

41(b) (“If the [petitioner] fails to prosecute or to comply with these rules or a court order, a

[respondent] may move to dismiss the action or any claim against it. Unless the dismissal order

states otherwise, a dismissal under this subdivision (b) and any dismissal not under this rule--

except one for lack of jurisdiction, improper venue, or failure to join a party under Rule 19--

operates as an adjudication on the merits.”).



                                                                                                       4
  Case 2:20-cv-00437-DAK Document 11 Filed 09/07/21 PageID.25 Page 5 of 5




(5) Extensions of time are disfavored, though reasonable extensions may be granted. Any

motion for time extension must be filed no later than fourteen days before the deadline to be

extended.

(6) No direct communication is to take place with any judge. All relevant information, letters,

documents, and papers, labeled with case number, are to be directed to the Clerk of Court.

(7) Petitioner’s motion for default judgment is DENIED as premature. (ECF No. 8.) There is no

valid petition on file as of this Order and it is up to the Court to determine when and whether to

order an answer. R.4, Rs. Governing § 2254 Cases in the U.S. Dist. Cts.

               DATED this 7th day of September, 2021.

                                              BY THE COURT:




                                              JUDGE DALE A. KIMBALL
                                              United States District Court




                                                                                                     5
